Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00261-CR

                                            Joseph RIOS,
                                              Appellants

                                                 v.

                                        The STATE of Texas,
                                             Appellees

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR4757
                           Honorable Philip A. Kazen Jr., Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 3, 2015

DISMISSED

           Pursuant to a plea bargain agreement with the State, appellant pled nolo contendere to

“BURGLARY HABITATION — FORCE (REPEATER).” As part of his plea bargain, appellant

signed a separate “Waiver of Appeal.” The trial court imposed sentence and signed a certificate

stating that this “is a plea-bargain case, and the defendant has NO right of appeal” and “the

defendant has waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed

a notice of appeal. The clerk’s record, which includes the plea bargain agreement and the trial

court’s Rule 25.2(a)(2) certification, has been filed. See id. R. 25.2(d). This court must dismiss
                                                                                       04-15-00261-CR


an appeal “if a certification that shows the defendant has the right of appeal has not been made

part of the record.” Id.

       The court gave appellant notice that the appeal would be dismissed unless: (1) an amended

trial court certification showing he has the right to appeal were made part of the appellate record

within thirty days, and (2) he obtained permission from the trial court to appeal. See id. R. 25.2(d),

37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits,

No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for

publication). Appellant’s s appointed appellate counsel filed a written response, stating he has

reviewed the record and can find no right of appeal. After reviewing the record and counsel’s

notice, we agree that appellant does not have a right to appeal. See Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to

determine whether trial court’s certification is accurate). We therefore dismiss this appeal. See

TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

Do Not Publish




                                                 -2-